Citation Nr: 1417507	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-24 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Manila, the Republic of the Philippines


THE ISSUES

Entitlement to dental and eye treatment pursuant to 38 U.S.C. Chapter 17 at the Outpatient Treatment Center in Manila, the Republic of the Philippines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active service from July 1979 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Outpatient Treatment Clinic (VAOPC) in Manila, Republic of the Philippines.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the VA Regional Office (RO) in February 2013.  A transcript of that hearing is of record. 

The Veteran also raised a claim in December 2013 of entitlement to payment or reimbursement for unauthorized dental expenses.  It is unclear the status of that claim.  That claim is referred for appropriate action.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

A review of the record shows that the appropriate adjudicative documents, to include the rating decision or administrative decision on appeal and the original copy of the statement of the case, are not associated with the record before the Board.  In fact, the only adjudicative document currently associated with the record is a copy of the August 2012 statement of the case that was furnished by the Veteran.  The Board cannot make a decision in this case without reviewing the necessary adjudicative documents.  Therefore, the appropriate records should be associated with the claims file before the case is returned to the Board for further appellate action. 

Additionally, the Veteran has submitted additional evidence with respect to the claims on appeal and that evidence does not appear to have been considered by the Agency of Original Jurisdiction (AOJ).  Therefore, after the appropriate documents have been associated with the claims file, the Veteran should also be furnished a supplemental statement of the case addressing all pertinent evidence received since the August 2012 statement of the case.  In the readjudication of the claim, the AOJ should specifically address the provisions outlined in 38 U.S.C. 1712 (a)(1)(G), allowing dental treatment for Veterans rated 100 percent service-connected. 

Accordingly, the case is REMANDED for the following action:

1. Associate the appropriate adjudicative documents with the Veteran's claims file, to specifically include the rating or administrative decision on appeal, an official copy of the August 2012 statement of the case, and any subsequent adjudicative documents or claim documents related to the claim on appeal. 

2. Then, readjudicate the claims, specifically addressing the provisions outlined in 38 U.S.C. 1712 (a)(1)(G), allowing dental treatment for Veterans rated 100 percent and discussing where that treatment will and will not be provided by the Department.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


